--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

CONCORD HOLDING GROUP, LLC
COLLATERALIZED SECURED PROMISSORY NOTE
BACK END NOTE


$312,000.00 New York, New York                May 15,2017

1.          Principal and Interest

            FOR VALUE RECEIVED, Concord Holding Group, LLC, a New York Limited
Liability Company (the "Company") hereby absolutely and unconditionally promises
to pay to Lithium Exploration Group, Inc., a Nevada Corporation (the "Lender"),
or order, the principal amount of Three Hundred Twelve Thousand Dollars
($312,000.00) no later than February 4, 2018, unless the Lender does not meet
the "current information requirements" required under Rule 144 of the Securities
Act of 1933, as amended, in which case the Company may declare the offsetting
note issued by the Lender on the same date herewith to be in Default (as defined
in that note) and cross cancel its payment obligations under this Note as well
as the Lenders payment obligations under the offsetting note. This Full Recourse
Note shall bear simple interest at the rate of 10%.

2.          Repayments and Prepayments; Security.

                          a.        All principal under this Note shall be due
and payable no later than February 4, 2018, unless the Lender does not meet the
"current information requirements" required under Rule 144 of the Securities Act
of 1933, as amended, in which case the Company may declare the offsetting note
issued by the Lender on the same date herewith to be in Default (as defined in
that note) and cross cancel its payment obligations under this Note as well as
the Lenders payment obligations under the offsetting note.

                          b.        The Company may pay this Note at any time.
This note may not be assigned by the Lender, except by operation of law.

                          c.        This Note shall initially be secured by the
pledge of the $312,000, 10%, convertible promissory note issued to the Company
by the Lender on even date herewith, (the “Lender Note”).

--------------------------------------------------------------------------------

The Company may exchange this collateral for other collateral with an appraised
value of at least $312,000.00, by providing 3 days prior written notice to the
Lender. If the Lender does not object to the substitution of collateral in that
3-day period, such substitution of collateral shall be deemed to have been
accepted by the Lender. Notwithstanding the foregoing, an exchange of collateral
for $312,000.00 in cash shall not require the approval of the Lender. All
collateral shall be retained by Cassi Olson, Esq., which shall act as the escrow
agent for the collateral for the benefit of the Lender. The Company may not
effect any conversions under the Lender Note until it has made full cash payment
for the portion of the Lender Note being converted.

3.          Events of Default; Acceleration.

                          a.        The principal amount of this Note is subject
to prepayment, in whole or in part, upon the occurrence and during the
continuance of any of the following events (each, an "Event of Default"): the
initiation of any bankruptcy, insolvency , moratorium, receivership or
reorganization by or against the Company, or a general assignment of assets by
the Company for the benefit of creditors. Upon the occurrence of any Event of
Default, the entire unpaid principal balance of this Note and all of the unpaid
interest accrued thereon shall be immediately due and payable. The Company may
offset amounts due to the Lender under this Note by similar amounts that may be
due to the Company by the Lender resulting from breaches under the Lender Note.

                          b.        No remedy herein conferred upon the Lender
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and in addition to every other remedy hereunder , now or hereafter
existing at law or in equity or otherwise. The Company accepts and agrees that
this Note is a full recourse note and that the Holder may exercise any and all
remedies available to it under law.

4.           Notices.

                          a.        All notices, reports and other
communications required or permitted hereunder shall be in writing and may be
delivered in person, by telecopy with written confirmation, overnight delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered , postage prepaid, addressed (i) if to a Lender, at such Lender's
address as the Lender shall have furnished the Company in writing and (ii) if to
the Company at such address as the Company shall have furnished the Lender(s) in
writing.

                          b.        Each such notice, report or other
communication shall, for all purposes, under this Note be treated as effective
or having been given when delivered if delivered personally or, if sent by mail,
at the earlier of its receipt or 72 hours after the same has been deposited in a
regularly maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid, or, if sent by electronic communication with
confirmation, upon the delivery of electronic communication.

5.           Miscellaneous.

2

--------------------------------------------------------------------------------

                          a.        Neither this Note nor any provisions hereof
may be changed, waived, discharged or terminated orally, but only by a signed
statement in writing.

                          b.        No failure or delay by the Lender to
exercise any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege preclude any other
right, power or privilege. The provisions of this Note are severable and if any
one provision hereof shall be held invalid or unenforceable, in whole or in
part, in any jurisdiction, such invalidity or unenforceability shall affect only
such provision in such jurisdiction. This Note expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. The Company and every endorser and guarantor of this Note regardless of
the time, order or place of signing hereby waives presentment, demand, protest
and notice of every kind, and assents to any extension or postponement of the
time for payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or
person primarily or secondarily liable.

                          c.        While this Note is outstanding and to the
extent the Company grant any other party more favorable investment terms
(whether via interest rate, original issue discount, conversion discount or
look-back period), the terms of the Note shall automatically adjust to match
those more favorable terms.

                          d.        If Lender retains an attorney for collection
of this Note, or if any suit or proceeding is brought for the recovery of all,
or any part of, or for protection of the indebtedness respected by this Note,
then the Company agrees to pay all costs and expenses of the suit or proceeding,
or any appeal thereof, incurred by the Lender, including without limitation,
reasonable attorneys' fees.

                          e.        This Note shall for all purposes be governed
by, and construed in accordance with the laws of the State of New York (without
reference to conflict of laws).

                          f.        This Note shall be binding upon the
Company's successors and assigns, and shall inure to the benefit of the Lender's
successors and assigns.

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date herein above written.

  CONCORD HOLDING GROUP LLC     [exhibit10-104x4x1.jpg]

 

  APPROVED:           LITIHIUM EXPLORATION GROUP, INC.      
[exhibit10-104x4x2.jpg]

 

4

--------------------------------------------------------------------------------